Title: To George Washington from Major General Israel Putnam, 2 March 1779
From: Putnam, Israel
To: Washington, George

Dear Sir
Camp Reading [Redding, Conn.] March 2d 1779

I am honor’d with your Excellencys Commands of the 10th & 14th Ulto. I have long since directed Lt Col. Gray to procure all the papers relative to Scudders Affair & forward them to me, that they might be transmitted to you—These I have been waiting for this some time, which prevented my Answering your Letters before—but as he cannot obtain them imediately I shall defer that till another Opportunity. The court of Admiraltry that has been held on this occation refuses to do any thing in the matter till your Pleasure is known.
Mr Burrall Assistant Pay master Genl has arrived at Crompond where he proposes to take his Quarters, but I think Fredericksburgh would be more central & safe, I shall order the money to be distributed among the Regiments in the manner Directed by your Excellency, & hope we shall have pretty good success in Recruiting.
The times for which many of the men here are engag’d, will expire next Novr and if the same Bounty could be given them as is to those, whose times are out in June, I doubt not but the principle part of them might be engaged for the War.

A Detachment from the Enemy at Kingsbridge consisting of the 17th, 44th, & 57th British Regts one of Hessians and two of New Levies, March’d from their lines for Horse Neck on the Evening of the 25th Ulto with an intention of surprizing the Troops at that Place & Destroying the Salt Works.
A Capt. & thirty men were sent from our Advanced lines at Horse Neck as a Scout, who discoverd the Enemy at N. Rochel on their Advance—they retired before them, undiscoverd as far as Rye Neck when it growing light the Enemy Observ’d & attack’d them—they defended themselves as well as possible & made their way good to Saw pitts where they took the Advantage of a Commanding piece of ground and made some little Stand but the superior force of the Enemy obliged them to retire over Byrum Bridge which they took up, by that means had an Opportunity of Reaching Horse Neck in safety.
As I was there my self to se the Situation of the Guards I had the Troops formed on a Hill by the Meeting House ready to receive the Enemy, as they Advanced—They came on Briskly & I soon Discoverd that their design was to turn our flanks, & possess themselves of a Defile in our Rear, which would effectually prevent our retreat. I therefore ordered partys out on both flanks, with Directions to give me information of their approach, that we might retire in season. In the mean time a Column Advanced up the main Road, when the remainder of the Troops (amounting only to about 60) were posted—We Discharg’d some Old field pieces which were there a few times, & gave them a small fire of Musquetry but without any considerable effect—the superior force of the Enemy soon Obliged our small Detachment to abandon the place.
I therefore Directed the Troops to retire and form on a Hill a little distance from Horse Neck, whilst I proceeded to Stamford & Collect’d a Body of Militia & a few Continental Troops that were there, with which I return’d Immediately and found that the Enemy (after Plundering the Inhabitants of the principle part of their effects, & Destroying a few salt Works a Small Sloop & Store,) were on their return.
The Officer Commanding the Continental Troops Station’d at Horse Neck Mistook my Orders and went much further than I intended, so that he could not come up wth them to any Advantage—I however Orderd the few Troops that came from Stamford to pursue them, thinking they might have an Opportunity to pick up some Stragglers—In this I was not mistaken as your Excellency will se by the Inclos’d list of the prisoners—besides these 8 or 9 more were taken & sent off so that I cannot tell the particular Regts to wh. they belong—One Amunition & one Baggage Waggon was also taken—In the former there were about 200 Rounds of Cannister Grape and round Shot suited to three Pounders some slow Match & about 200 Tubes the latter was filled with Plunder which I had the Satisfaction of restoring to the Inhabitants from whom it was taken—As I have not yet got a Return I cannot tell exactly the Number we lost, tho I dont think more than 10 Soldiers and about that number of Inhabitants but a few of which were in Arms.
As I was in the Stores at Danbury a few Days since I Observ’d a Quantity of Blankets & Cloathing, which I am told has been there more than a year, They are in a most Shocking situation; part of them are verry much Damaged if not renderd entirely useless—Some of the Cloathing was sent on their as long since as when Col. Charles Webb Commanded a Regt & Design’d for him but the Garments were cut so small that he refused to take them & they have lain there ever since, There is 7 Bales of Cloth 7 Do of Blankets 1 Box Do & two Hds.
I should be Glad of your Excellencys Directions respecting these things, and if they can be spared, could wish that some of them may be Deliverd for the use of this Division which is verry Destitute; Blankets in particular are exceedingly wanted, If it is consistant that these should be kept here, I think it would save expence to have the Cloathier come and Deliver them on the Spot.
Since writing the above the papers from Lt Col. Gray have come to hand, and are herewith transmitted to your Excellency. I had almost forgot to mention that at the same time the Enemy Advanced to Horse neck by land, a large fleet came out of Huntington Harbour & steerd their course for stamford, but such a storm arose as obliged them to put about by the time they had got half across the sound—The Enemy left three Dead on the Field at Horse Neck; We recd no other Damage than a Lt of Militia Wounded. I am with great respect Your Excellencys Most Obdt Servt
Israel Putnam